Case 1:20-cv-04927-AMD Document 23 Filed 04/22/21 Page 1 of 19 PageID #: 1782




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------x
ULTIMATE OPPORTUNITIES, LLC,

Appellant,
-against-                                                      Case No. 20-cv-4927 (AMD)

THE PLAN ADMINISTRATOR,

Appellee.
-----------------------------------------------------------x

                                           NOTICE OF MOTION

               PLEASE TAKE NOTICE, that upon the annexed affirmation of Mark Frankel, as
Plan Administrator dated April 22, 2021, the Appellee moves before the Honorable Ann M.
Donnelly for the entry of a writ of assistance for the United States Marshal for the Eastern
District of New York (the “US Marshal”) to assist the Plan Administrator with the vacature of
the commercial unit at 4917 12th Avenue, Brooklyn, New York 11219.
                PLEASE TAKE FURTHER NOTICE, that objections must be in writing, served
upon the undersigned, and filed with the Clerk of the District Court, with a courtesy copy to the
Honorable Ann M. Donnelly's chambers, so as to be received within fourteen (14) days of
service hereof.

Dated: New York, New York
       April 22, 2021
                                                               BACKENROTH FRANKEL & KRINSKY,
                                                               LLP

                                                     By:       s/ Mark Frankel
                                                               800 Third Avenue
                                                               New York, New York 10022
                                                               (212) 593-1100
Case 1:20-cv-04927-AMD Document 23 Filed 04/22/21 Page 2 of 19 PageID #: 1783




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------x
ULTIMATE OPPORTUNITIES, LLC,

Appellant,

-against-                                                      Case No. 20-cv-4927 (AMD)

THE PLAN ADMINISTRATOR,

Appellee.
-----------------------------------------------------------x

        AFFIRMATION IN SUPPORT OF MOTION FOR WRIT OF ASSISTANCE

        Mark Frankel, as plan Administrator (“Plan Administrator”), of the confirmed plan

(“Plan”) in the case of 4921 12th Avenue, LLC’s (the "Debtor"), as and for his affirmation in

support of his motion under Sections 105 and 1142 of the Bankruptcy Code, Bankruptcy Rule

9020 and Rule 70 of the Federal Rules for a writ of assistance for the United States Marshal for

the Eastern District of New York (the “US Marshal”) to assist the Plan Administrator with the

vacature of the commercial unit at 4917 12th Avenue, Brooklyn, New York 11219 (the

“Property”), respectfully states under penalty of perjury, as follows:

    (a) The Appellant has failed to vacate the Property, despite the termination of the stay
        pending appeal by the Court,

    (b) Bidding on the Property has been chilled by the presence of the Appellant,

    (c) The Bankruptcy Estate is being exposed to unnecessary liability and expense by the
        Appellant's failure to vacate, and

    (d) On May 4, 2021, the Bankruptcy Court entered a $1,296,632 judgment against the
        the Appellant in favor of the Appellee for use and occupancy.
Case 1:20-cv-04927-AMD Document 23 Filed 04/22/21 Page 3 of 19 PageID #: 1784




                                        BACKGROUND

               1.      On December 20, 2018, the Debtor filed a Chapter 11 petition under Title

11 of the United States Code, 11 U.S.C. 101 et seq. (the “Bankruptcy Code”).

               2.      The Debtor owns the real property at 4917 12th Avenue, Brooklyn, New

York 11219 (the “Property”) pictured below:




               3.      The value of the Property, as stated by the Debtor in its Chapter 11

schedules was $10,000,000. Despite the value of the Property, no potential purchaser has made

the Plan Administrator an offer to purchase in that ballpark.


                                                 2
Case 1:20-cv-04927-AMD Document 23 Filed 04/22/21 Page 4 of 19 PageID #: 1785




               4.      Galster Funding LLC (the “Galster Mortgagee”) holds a judgment of

foreclosure and sale entered on August 20, 2018 in an action entitled Galster Funding LLC v.

4921 12th Avenue LLC; et al. in the Supreme Court of the State of New York, County of Kings,

Index No.: 500818/2017 (the “Galster Judgment”). The total amount due under the Galster

Judgment as of the December 20, 2018 filing date was $9,480,175

               5.      The only other scheduled creditor is Beis Chasidi Gorlitz (the “BCG

Mortgagee”). BCG filed a $13,500,000 mortgage lien claim.

               6.      Based on the Galster Judgment and the BCG Mortgage claim, secured

claims totaled $22,980,175.

               7.      The Debtor filed nothing in the bankruptcy case to explain the origin of its

financial problems or any contemplated bankruptcy solution to those problems. Absent any

creditors except the two mortgagees, therefore, it appears that the Debtor filed its Chapter 11 on

the eve of the foreclosure sale simply to delay the inevitable sale.

               8.      When Yehuda Salamon sought a mortgage from Galster, he produced a

January 2016 five-year lease to Yidels Fresh Food Station for $26,000 per month.

               9.      But when he filed this Chapter 11 case, he denied the existence of any

commercial lease under penalty perjury at the 341 meeting and in the Debtor’s Schedules. He

did not change his story until almost six months post-confirmation, days before the return date of

the Plan Administrator’s motion herein to remove the occupants of the commercial space.

Suddenly, Yehuda Salamon asserted the existence of a 30-year lease to Appellant for $9,000 per


                                                  3
Case 1:20-cv-04927-AMD Document 23 Filed 04/22/21 Page 5 of 19 PageID #: 1786




month, allegedly signed on November 1, 2016, two months after the August 30, 2016 Galster

loan closing. The Debtor's alleged abandonment of a five year $26,000 per month lease for a 30-

Year $9,000 per month lease that would destroy the Property's value during a hot real estate

market speaks for itself.

               10.     Appellant's lease appears bogus since (i) the rent is one third of the rent

under the Salamon affiliate lease it replaced, (ii) it was executed when U. Frankel and Salamon

were involved in a in a bankruptcy scheme in the Southern District of New York, and (iii) in a

Kings County Supreme Court case in 2018, Yidel’s Shopping Cart Inc. admitted that it held the

lease to the Property lease.

               11.     Nonetheless, based on Ultimate Opportunities statements that it occupied

the space, Plan Administrator sued for use and occupancy and judgment was entered on April 4,

2021, a copy of which is annexed hereto as Exhibit A. Since no appeal was filed within 14 days

of entry, the $1,296,632 judgement is now final and non-appealable.




                                                 4
Case 1:20-cv-04927-AMD Document 23 Filed 04/22/21 Page 6 of 19 PageID #: 1787




              PROPERTY SALE PURSUANT TO THE CHAPTER 11 PLAN



               12.     Galster filed and confirmed a liquidating Chapter 11 Plan by order dated

July 31, 2019. Although the Debtor disclosed no leases, the Plan contains boilerplate language at

paragraph 94 rejecting any leases not assumed, which would include the alleged Ultimate

Opportunities lease and requiring claims arising from a lease rejection to be filed within 60 days.

Similarly, the sale procedures incorporated by reference in the Plan provide for the sale of the

Property free and clear of all commercial leases.

               13.     The Plan Administrator retained Rosewood Realty, one of the leading

Brooklyn real estate brokers with extensive of knowledge Chapter 11 sales and the Property

neighborhood, to sell the Property. Although there was no lease disclosed in the Bankruptcy

case, Yidel’s continues to operate the store as it has since 2005. Rosewood reported to the

undersigned that Yehuda Salamon is well known in the community, and fearing him, potential

purchasers are unwilling to make a fair market bid.

               14.     The Plan Administrator, therefore, filed his motion on December 27, 2019

authorizing the Plan Administrator to remove the occupants from the commercial space to

facilitate a sale (Bankruptcy Docket no. 110).

               15.     The hearing date was January 22, 2020.

               16.     On January 17, 2020, Yehuda Salamon filed a late objection (Bankruptcy

Docket no. 114) and as noted above, disclosed for the first time the existence of the alleged

Ultimate Opportunities lease, together with an alleged email from U. Frankel disclaiming

                                                 5
Case 1:20-cv-04927-AMD Document 23 Filed 04/22/21 Page 7 of 19 PageID #: 1788




knowledge of the bankruptcy, as an exhibit. Since Yehuda Salamon had no stake in the outcome

of the motion, and since there were no other objections, the Court granted the motion.

               17.     The Plan Administer suggested that the order displacing the occupants be

proposed by notice of presentment instead of by submission in the unlikely event that Ultimate

Opportunities was a legitimate tenant. The Notice of Presentment was duly filed and served

(Bankruptcy Docket nos. 118 and 121).

               18.     Ultimate Opportunities filed no objection. Nor, following the formal

notice of appearance by counsel on March 18, 2020 (Bankruptcy Docket no. 126), did Ultimate

Opportunities file an objection, or seek an extension time to do so, even though the Bankruptcy

Court did not act on the notice of presentment for six months.

               19.     By the March 9, 2020 presentment date, the pandemic was underway and

as a result, the Court did not enter a writ of assistance. There was plenty of time for counsel to

Ultimate Opportunities make a motion. But the strategy was to wait until the order was entered

and then file a motion for reconsideration. This Court should not reward counsel’s

gamesmanship.

               20.     Ultimately, on August 28, 2020, the Court entered the order (“Vacate

Order,” Bankruptcy Docket no. 128) directing the commercial space occupants to vacate by

September 20, 2020, but again refused to enter a Writ of Assistance given the persistence of the

pandemic, and the fact that there was no closing scheduled requiring the Plan Administrator to

deliver the Property vacant.



                                                 6
Case 1:20-cv-04927-AMD Document 23 Filed 04/22/21 Page 8 of 19 PageID #: 1789




               21.     Following the entry of the Vacate Order, the Plan Administrator informed

Rosewood and Galster that the Plan Administrator would entertain offers to purchase the

Property conditioned upon delivery of the Property vacant. Galster’s principals contacted

several potential purchasers, and several prospects have expressed interest. A draft contract for a

$7,200,000 sale was circulated, but following this appeal, the purchaser lost interest.

               22.     After the Bankruptcy Court granted the Plan Administrator’s motion on

January 22, 2020, Appellant started to create the facade of a tenancy by making several $9,000

monthly payments. Those payments stopped in January 2021, before the District Court ordered a

bond as a condition to a stay pending appeal.

               23.     Appellant nonetheless made yet another motion to reconsider the Vacate

Order in the Bankruptcy Court based on the New York State Executive Covid-19 limitations on

evictions. (Bankruptcy Docket, no. 153). That motion was denied by the successor Bankruptcy

Judge by order dated January 15, 2021, from which no appeal was taken (Bankruptcy Docket,

no. 184). Incidentally, the same day, the Bankruptcy Court granted yet another motion to

withdraw by an Ultimate Opportunities lawyer (Bankruptcy Docket, no. 185), this time the same

firm the still represents Appellant on this appeal.

               24.     Meanwhile, based on Appellant's statement that it occupied the Property

from the alleged lease's inception, Appellee added Ultimate Opportunities as a defendant in his

pending adversary proceeding case 19-01120 (the "Fraudulent Conveyance Case") and sued for

payment of use and occupancy since Appellee's evidence of payment appeared to be fallacious,

and if paid, below market. (Fraudulent Conveyance Docket No. 43). Appellant appeared and

                                                  7
Case 1:20-cv-04927-AMD Document 23 Filed 04/22/21 Page 9 of 19 PageID #: 1790




moved to dismiss. (Bankruptcy Fraudulent Conveyance Docket Nos. 61 and 65). The

Bankruptcy Court denied that motion. (Bankruptcy Fraudulent Conveyance Docket No. 69).

Appellant filed an answer and counterclaim (Bankruptcy Fraudulent Conveyance Docket No.

66). Appellant's counsel then made a motion to withdraw which was granted (Bankruptcy

Fraudulent Conveyance Docket Nos. 80, 87). The Appellant defaulted. Appellant refused to

provide discovery, including discovery to determine whether Appellant actually paid the

amounts it alleged to have paid in support of its motion for reconsideration. The Bankruptcy

Court granted the Plan Administrator a default judgment by order dated March 22, 2021.

Judgement was entered April 4, 2021 (Exhibit A).

               25.     Rosewood has reported that the potential purchasers are still unwilling to

make offers to purchase while the Property is occupied. But the Appellant has failed to vacate

the Property to the now un-stayed Vacate Order.

                                RELIEF REQUESTED HEREIN

               26.     Generally, an appeal from a final order confers exclusive jurisdiction in

the appellate court over the issues that are the subject of the appeal. The bankruptcy court is thus

deprived of any further authority to determine motions that would affect the status quo of the

issues on appeal. See Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982) (per

curiam) (“The filing of a notice of appeal is an event of jurisdictional significance—it confers

jurisdiction on the court of appeals and divests the district court of its control over those aspects

of the case involved in the appeal.”). This doctrine is designed to minimize the confusion that

might arise if two courts simultaneously acted on the same matter.

                                                  8
Case 1:20-cv-04927-AMD Document 23 Filed 04/22/21 Page 10 of 19 PageID #: 1791




               27.     By this Application, the Plan Administrator seeks a writ of assistance from

this Court providing for the United States Marshal for the Eastern District of New York (the “US

Marshal”) to assist the Plan Administrator in removing the ground floor occupants from the

Property.

               28.     The Plan provides for sale of the Property. The sale proceeds will be used

(a) to pay pre-petition New York City real estate tax and other liens, if any, (b) administrative

claims, if any, (c) Plan administration fees, (d) brokerage fees, (e) priority claims if any, and (f)

the remainder to Creditors and Interest Holders in their order of priority.

               29.     To ensure the Property is sold after reasonable exposure to the

marketplace for the highest and best price, the Plan provides for professional marketing for at

least 30 days, followed by an auction among qualified bidders. The Plan provides further in the

bidding and auction procedures that the sale is free and clear of commercial leases, and in

paragraph 84, the Plan provides that the Debtor must turnover possession of the Property at

closing.

               30.     To effectuate the sale, the Confirmation Order provides that the Plan

Administrator is authorized to take any action “necessary or appropriate to implement,

consummate and otherwise effectuate the Plan.”

               31.     The Bankruptcy Court, therefore, entered the Vacate Order. Following the

Appellant's failure to post a bond as a condition to a stay pending appeal, Appellant was required

to vacate the Property but it has failed to do so.



                                                     9
Case 1:20-cv-04927-AMD Document 23 Filed 04/22/21 Page 11 of 19 PageID #: 1792




               32.     Meanwhile, the Plan Administrator is responsible for the Property and

exposed to liability based on the occupants' activities. Indeed, the Property insurer has sent

notices to the undersigned threatening to pull coverage based on the conduct of the business.

               33.     The Plan Administrator therefore requires the assistance of the US

Marshal to vacate the space.

               34.     Sections 105 and 1142 of the Bankruptcy Code authorizes the entry of

orders to compel the Debtor to aid in implementation of the Plan. Rule 70 of the Federal Rules

authorizes the District Court to enforce orders. Entry of a writ of assistance is therefore within

the sound discretion of this Court.

               35.     Absent the relief requested herein, the Plan Administrator submits that he

cannot effectively market the Property, preserve and protect the Property pending sale, or

comply with his obligations under the Plan and the Bankruptcy Code to report the Debtor’s

income and expenses, and assets and liabilities.

               36.     Since this affirmation cites the relevant provisions of law that support the

relief requested, the Plan Administrator respectfully requests that no separate memorandum of

law be required.




                                                   10
Case 1:20-cv-04927-AMD Document 23 Filed 04/22/21 Page 12 of 19 PageID #: 1793




                                         CONCLUSION


               WHEREFORE, the Plan Administrator respectfully requests that the Court grant

the relief sought herein, that Court grant such other relief as may be just and proper.


Dated: New York, New York
       April 22, 2021

                                              By:     s/Mark A. Frankel
                                                      800 Third Avenue
                                                      New York, New York 10022
                                                      (212) 593-1100




                                                 11
Case 1:20-cv-04927-AMD Document 23 Filed 04/22/21 Page 13 of 19 PageID #: 1794




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------x
ULTIMATE OPPORTUNITIES, LLC,

Appellant,
-against-                                                      Case No. 20-cv-4927 (AMD)

THE PLAN ADMINISTRATOR,

Appellee.
-----------------------------------------------------------x
                                         WRIT OF ASSISTANCE

                   Upon the motion of Mark Frankel as plan administrator (“Plan Administrator”)

for the entry of an order under sections 105, and or 1142 of the Bankruptcy Code authorizing,

among other things, the Plan Administrator of the confirmed plan in the case of 4921 12th

Avenue, LLC’s to remove the occupants of the ground floor commercial space at the Debtor’s

property at 4921 12th Avenue, Brooklyn, New York (“Property”) through a writ of assistance

directing the United States Marshals Service (U.S. Marshal) to accompany the Plan

Administrator’s representative to effectuate turnover of the Property pursuant to Rule 70 of the

Federal Rules of Civil Procedure; and after due deliberation and sufficient cause shown

therefore, it is

                   ORDERED, that, effective immediately, the US Marshal is authorized and

directed to assist the Plan Administrator and to take any and all necessary actions, including but

not limited to the use of reasonable force to enter and remain on the Property in order to (i) evict

the ground floor tenant and any other ground floor occupants of the ground floor of the Property-
Case 1:20-cv-04927-AMD Document 23 Filed 04/22/21 Page 14 of 19 PageID #: 1795




(ii) remove any and all personal property of the ground floor tenant and/or occupant from the

ground floor of the Property and (iii) deliver possession of the Property to the Plan

Administrator; and, it is further

                ORDERED, that the Plan Administrator on whose behalf the Court issues this

Order, will act as substitute custodian of any and all property seized pursuant to this Order and

shall hold harmless any and all of the Law Enforcement Agencies utilized in the enforcement of

this Order and the Eviction Order, and their employees from any and all claims, asserted in any

court or tribunal, arising from any acts, incidents, or occurrences in connection with the eviction

of and seizure and possess ion of the-property, including third-party claims; and, it is further

                ORDERED, that the Plan Administrator on whose behalf the Court issues this

Order will account completely for all personal property and effects seized and removed pursuant

to this Order and the Eviction Order and shall compile a written inventory of all such property

and shall provide a copy to such any and all of the Law Enforcement Agencies utilized in the

enforcement of this Order and the Eviction Order, who shall include a copy with his return to the

Court; and, it is further

                ORDERED, that anyone interfering with the execution of this Order is subject to

arrest by the U.S. Marshal or any other of the Law Enforcement Agencies utilized in the

enforcement of this Order and and/or its representative;




                                                  2
Case 1:20-cv-04927-AMD Document 23 Filed 04/22/21 Page 15 of 19 PageID #: 1796




                              Exhibit A
    Case 1-19-01120-jmm Doc 117 Filed 04/05/21 Entered 04/05/21 14:42:23
Case 1:20-cv-04927-AMD Document 23 Filed 04/22/21 Page 16 of 19 PageID #: 1797




                                          UNITED STATES BANKRUPTCY COURT
                                           EASTERN DISTRICT OF NEW YORK

                                              ABSTRACT OF JUDGMENT

Case No. 18-47256-jmm
Adv. Proc. No. 19-01120-jmm

Names of Parties against whom Judgments                                         Names of Parties in whose favor Judgments
have been obtained                                                              have been obtained

 Ultimate Oppurtunities, LLC a/k/a                                              Mark Frankel as Plan Administrator for
 Ultimate Opportunities, LLC                                                    4921 12th Avenue LLC
 4921 12th Avenue
 Brooklyn, NY 11219




Amount of Judgment                             Names and Address of Attorneys                           When Docketed

$1,296,632                                     Attorney for Plaintiff:                                  March 23, 2020
                                               David K. Fiveson
                                               Butler Fitzgerald Fiveson & McCarthy, PC
                                               9 East 45th Street 9th FL
                                               New York, NY 10017

                                               Attorney for Defendant:
                                               Btzalel Hirschhorn
                                               Shiryak, Bowman, Anderson, Gill &
                                               Kadochnikov, LLP
                                               80-02 Kew Gardens Road, Suite 600
                                               Kew Gardens, NY 11415

I CERTIFY, that the foregoing is a correct Abstract of Judgment.


Dated: Brooklyn, New York
          April 5, 2021


                                                                                        ROBERT A. GAVIN, JR.
                                                                                        Clerk of Court


                                                                                   By: s/Amy Stewart




USBC_34                                                                                                                     Rev. 4.26.16
    Case 1-19-01120-jmm Doc 110 Filed 03/22/21 Entered 03/23/21 10:45:16
Case 1:20-cv-04927-AMD Document 23 Filed 04/22/21 Page 17 of 19 PageID #: 1798




   UNITED STATES BANKRUPTCY COURT
   EASTERN DISTRICT OF NEW YORK
    _______________________________________________
   In re                                            Case No.: 1-18-47256-JMM

     4921 12TH AVENUE LLC                                       Chapter 7
                                     Debtor
   _______________________________________________
     MARK FRANKEL AS PLAN ADMINISTRATOR
                                                                Adv. Pro. No.: 1-19-01120-JMM
     FOR 4921 12TH AVENUE LLC
                                Plaintiff
                        Vs
     YEHUDA SALAMON
     YIDEL'S SHOPPING CART, INC.
     E-COMMERCE EXPAND, LLC
     YIDEL'S ONLINE FOOD STATION, LLC
     YIDEL'S SHOPPING CART, INC. D/B/A
     RIVERSTONE GROUP
     RIVERSTONE, USA, LLC
     JOHN DOE NO. 1 through JOHN DOE NO. 10, the last
     ten names being fictitious and unknown to Plaintiff,
     persons or parties intended being persons, corporations
     or others, being the current and former tenants or
     occupants of the Debtor’s real property located at 4917-
     4921 12th Avenue, Brooklyn, New York
     ULTIMATE OPPURTUNITIES, LLC A/K/A
     ULTIMATE OPPORTUNITIES, LLC
                                     Defendants
   _______________________________________________

                    ORDER FOR ENTRY OF DEFAULT JUDGMENT

               This matter having come before the court by way of an adversary proceeding

 by the Plaintiff, Mark Frankel as Plan Administrator for 4921 12th Avenue LLC (“Plaintiff”)

 by way of amended complaint dated February 21, 2020 and filed as CM/ECF 43 for redress

 for fraudulent conveyances pursuant to NY Debtor & Creditor Law §§ 273-276 and unpaid

 rent; and

               Defendant, Ultimate Oppurtunities, LLC a/k/a Ultimate Opportunities, LLC
    Case 1-19-01120-jmm Doc 110 Filed 03/22/21 Entered 03/23/21 10:45:16
Case 1:20-cv-04927-AMD Document 23 Filed 04/22/21 Page 18 of 19 PageID #: 1799




 (“Ultimate LLC”) having appeared in this proceeding by way of Notice of Appearance dated

 March 23, 2020 and filed as CM/ECF 60 by and through its then-counsel, Btzalel Hirschhorn,

 Esq., of Shiryak, Bowman, Anderson, Gill & Kadochnikov, LLP; and

                Ultimate LLC having filed a pre-answer motion to dismiss dated March 25,

 2020 and filed as CM/ECF 61 (denied for the reasons stated on the record at the May 6, 2020

 hearing, and by Order filed May 19, 2020 as CM/ECF 69); and

                Ultimate LLC having filed an answer to the amended complaint and

 counterclaim against Plaintiff, dated May 7, 2020 and filed as CM/ECF 66; and

                Ultimate LLC’s counsel having withdrawn from this proceeding by Order

 entered September 28, 2020 as CM/ECF 87; and

                Plaintiff having moved by way of notice of motion dated November 11, 2020

 and filed as CM/ECF 90 (the “Motion”) for default judgment against Ultimate LLC, and

 amended notice of motion dated December 2, 2020 and filed as CM/ECF 96;

                Ultimate LLC failing to appear or oppose the Motion; and

                The motion having been supplemented by the affidavit of Erik Yankelovich

 dated February 11, 2021 and filed as CM/ECF 104, and the affirmation of Mark Frankel dated

 February 16, 2021 and filed as CM/ECF 105; and

                The Court having reviewed the Motion and supporting affidavits and

 affirmations and finding them sufficient for the reasons set for on the record.

                NOW THEREFORE,

                IT IS ORDERED, that the Motion is granted as provided herein; and it is

 further

                ORDERED, that judgment on default is to be entered against Ultimate LLC
    Case 1-19-01120-jmm Doc 110 Filed 03/22/21 Entered 03/23/21 10:45:16
Case 1:20-cv-04927-AMD Document 23 Filed 04/22/21 Page 19 of 19 PageID #: 1800




 in the total amount of $1,296,632 for unpaid use and occupancy for the premises first floor

 and basement of 4917-4921 12th Avenue, Brooklyn, New York through February 1, 2021,

 pursuant to the twenty-ninth cause of action of the amended complaint.

                 ORDERED, that post-judgment interest shall accrue at the applicable rate.

                 ORDERED, that any and all claims of Ultimate LLC against the Debtor’s

 estate are disallowed until the judgment is paid in full; and, it is further

                 ORDERED, that the Plaintiff serve a copy of this Order for Default Judgment

 upon Ultimate LLC at its last known place of business, via first-class mail, and file proof of

 such service with the Court; and, it is further

                 ORDERED, that the Plaintiff is authorized to do such things, expend such

 funds and execute those documents necessary to implement the terms of this Order.




                                                                  ____________________________
  Dated: Brooklyn, New York                                              Jil Mazer-Marino
         March 22, 2021                                           United States Bankruptcy Judge
